Haskell, J.
I concur in the opinion, as T understand it to hold that refusal of sexual intercourse does not amount to utter desertion, so long as other marital rights and duties are enjoyed and performed under the marital relation ; and that, it is not of itself, in law, a cause for divorce; but that, whether from long continuance without cause, in extreme cases, it may not become " cruel and abusive treatment,” is a question of fact, to be determined in each particular case, upon its own particular facts and circumstances. Holyoke v. Holyoke, 78 Maine, 404.